GULOTTA, Judge.
The plaintiff-wife appeals from a judgment, silent as to alimony pendente lite, but awarding her $300.00 per month for the support of her four and seven year old sons. We affirm the denial of alimony, but increase the total child support award to $500.00 per month.
The husband testified that his gross monthly income totals $2,202.00.1 His net monthly income amounted to $1,702.00. His monthly expenses total $1,280.82. The wife’s gross monthly income amounted to $668.86. Her net income was $554.36 per month, and she estimated her monthly expenses at $1,155.56.
Citing the disparity between her income and that of her husband, the wife claims that, despite her earnings, she is unable to support herself and the children and therefore is entitled to alimony pendente lite. In this respect, she relies on Herrmann v. Herrmann, 400 So.2d 738 (La.App. 4th Cir.1981) where an alimony award of $150.00 per month was increased to $300.00 per month.
The wife’s reliance on the Herrmann decision is misplaced. In Herrmann, supra, unlike our case, no child support was involved but only alimony pendente lite was sought.
The instant case is more closely akin to Mouton v. Mouton, 372 So.2d 771 (La. App. 4th Cir.1979), where, under similar circumstances, we held that a working wife earning $600.00 per month from a fulltime job who claimed monthly expenses in the sum of $1,210.00 was not entitled to alimony pendente lite since her income was sufficient for her support. We further held in *444Mouton, supra, however that an award of $300.00 per month for the support of two minor children should be increased to an award of $500.00 per month where the husband’s income was sufficiently high enough to sustain the increase.2
We conclude, as did the Mouton court, that the $300.00 per month awarded by the trial judge for the support of the two minor children is inadequate and manifestly low, and should be increased to a sum of $500.00 per month. We find no error, however, in that part of the judgment which does not award the wife alimony pendente lite.
Accordingly, the judgment of the trial court is amended to increase the total child support award from the sum of $300.00 per month to the sum of $500.00 per month. The increase is effective from the date the judgment of this court becomes final. See Zimmer v. Lavista, 367 So.2d 1312 (La.App. 4th Cir.1979). That part of the judgment denying the wife alimony pendente lite is affirmed. As amended, the judgment is affirmed.
AMENDED AND AFFIRMED.

. The husband estimated his gross monthly income from his work as a carpenter baséd on the hourly rate of pay he was receiving at the time of trial. He stated that there are times when he is unemployed because of lay-offs or because of the completion of a job.


. In Mouton, the husband’s net annual income was in excess of $21,000.00.